Order entered January 31, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00719-CR
                                     No. 05-19-00724-CR
                                     No. 05-19-00726-CR
                                     No. 05-19-00727-CR
                                     No. 05-19-00731-CR
                                     No. 05-19-00733-CR
                                     No. 05-19-00734-CR
                                     No. 05-19-00750-CR

                          MICHAEL DON GONZALES, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 296th Judicial District Court
                                Collin County, Texas
Trial Court Cause No. 296-80901-2018, 296-80914-2018, 296-81450-2018, 296-81451-2018,
           296-81453-2018, 296-81455-2018, 296-81454-2018, 296-81452-2018

                                           ORDER

       Before the Court is the State’s January 29, 2020 second motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief received by the Court on January

29, 2020 FILED as of the date of this order.


                                                        /s/   LANA MYERS
                                                              PRESIDING JUSTICE